Filing Date: 05/18/2020
Claimed Priority Date: 08/09/2018 (DIV of 16/059,827 now PAT 10,658,362)
    11/27/2017 (PRO 62/591,127)
Applicants: Ching at al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 01/27/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 01/27/2022, responding to the Office action mailed on 10/28/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 6-7 and 11, and added new claims 21-23. Accordingly, pending in this application are claims 1-5, 8-10, and 12-23.






Response to Amendment

Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the Non-Final Office action 

EXAMINER’S AMENDMENT


This application is in condition for allowance except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with --Semiconductor Component having a Fin and an Epitaxial Contact Structure over an Epitaxial Layer Thereof --.

Allowable Subject Matter
Claims 1-5, 8-10, and 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a semiconductor component comprising a p-type device comprising: a second fin disposed on the substrate; a second epitaxial layer disposed on a sidewall of the second fin; and a second contact disposed on the second epitaxial layer, wherein a top surface of the epitaxial contact portion is higher than a top surface of the second epitaxial layer.
Regarding claim 10, the prior art of record fails to disclose or suggest a FinFET device wherein the epitaxial layer comprises a first portion and a second portion at opposite sides of the fin, and the first portion is separated from the second portion by the contact.
Regarding claim 13, the prior art of record fails to disclose or suggest a semiconductor device comprising an epitaxial contact structure extending along a notched corner formed from a sidewall of the first portion of the source/drain epitaxial layer, a top surface of the semiconductor fin and a top surface of the second portion of the source/drain epitaxial layer.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose FinFETs with S/D epitaxial layers, and comprising contact structures having some aspects of the instant inventions. However, none of the references cited disclose epitaxial contact arrangements as identified in the claims supra.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814